1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    DASHAWN ROSS,                               Case No. 2:17-cv-08971-MWF (SHK)

13                                  Petitioner,
                                                  ORDER ACCEPTING FINDINGS
14                       v.                       AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
15    JOSIE GASTELO, Warden,                      JUDGE
16                                Respondent.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   relevant records on file, and the Report and Recommendation (“R&R”) of the
20   United States Magistrate Judge. Petitioner has not objected to the R&R. The
21   Court accepts the findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that the Petition be DENIED and that
23   Judgment be entered dismissing this action with prejudice.
24
25   Dated: March 16, 2020
26                                         MICHAEL W. FITZGERALD
                                           United States District Judge
27
28
